DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 20180219277 A1) in view of Bezama (US 20060002088 A1) and Gottl (US 6333720 B1)

With regards to [Claim 1] (Original) Hirata disclose(s):
A heat-dissipation mechanism (fig. 3), comprising: 
an antenna reflector plate (31; figs 3 and 8; [0065]) on which a reflector surface for reflecting an electromagnetic wave is formed (see antennas 4 which involves radiation of electromagnetic waves; fig 6/8; [0060]); and 
at least one conductor fin (32) connected to the reflector plate (31) crosswise, 

Hirata does not disclose(s):
wherein the conductor fin includes at least one slit portion that separates the conductor fin in a direction intersecting with the reflector surface, and 
the slit portion includes at least one bridging conductor portion that connects portions of the conductor fin, the portions being separated across the slit portion.  
Bezama teaches
wherein the conductor fin (170; fig 17a/17b; [0088]) includes at least one slit portion (see 171) that separates the conductor fin (170) in a direction ninety degree rotated from an elongated direction of the fin (see G1 separating portions in vertical direction of fig 17a which is a direction 90 degrees rotated from an elongated direction of the fin) 
the slit portion (171/173) includes at least one bridging conductor portion (G1) that connects portions of the conductor fin (see G1 connecting potions of fin 170), the portions being separated across the slit portion (see portions of 170 being separated by G1; fig 17a).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the heat-dissipation mechanism of Hirata by ninety degree rotated from an elongated direction of the fin, and  the slit portion includes at least one bridging conductor portion that connects portions of the conductor fin, the portions being separated across the slit portion as disclosed by Bezama in order to increase cooling capacity as taught/suggested by Bezama ([0082]).
Further, implementing the at least one slit portion that separates the conductor fin in a direction ninety degree rotated from an elongated direction of the fin as taught by Bezama within the fins of Hirata would yield the predictable result of the slits separating the conductor fins in a direction intersecting the reflector surface while being ninety degree rotated from an elongated direction of the fins.
Hirata does not disclose(s):
the reflector surface is configured such that the electromagnetic wave reflected by the reflector surface has an electric field in a direction perpendicular to the reflector surface.
Bezama teaches
an antenna reflector plate (fig 1) on which a reflector surface (5 [col 3 lines 30-35]) for reflecting an electromagnetic wave is formed (see abstract for radiation being received/transmitted which involves electromagnetic waves);
the reflector surface (5) is configured such that the electromagnetic wave reflected by the reflector surface has an electric field in a direction perpendicular to the reflector surface ([col 3 lines 30-49]; a reflector involves electromagnetic reflection on different directions including perpendicular direction).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the heat-dissipation mechanism of modified Hirata by implementing the reflector surface is configured such that the electromagnetic wave reflected by the reflector surface has an electric field in a direction perpendicular to the reflector 

With regards to [Claim 2] (Original) Hirata disclose(s):
The heat-dissipation mechanism according to claim 1, 
Bezama further disclose(s):
wherein the conductor fin (fig 17a) further includes an additional conductor portion (see upper portion of 170 in fig 17b) being distant from the bridging conductor portion (G1) and connected to a portion of an end of the conductor fin separated across the slit portion (see upper portion of 170 being distant from G1 and connected to a portion of  an end of conductor fin 170).  

With regards to [Claim 3] (Currently Amended) Hirata disclose(s):
The heat-dissipation mechanism according to claim 1, 
Bezama further disclose(s):
wherein the bridging conductor portion includes a meandering shape (see annotated fig 17b).  

    PNG
    media_image1.png
    221
    531
    media_image1.png
    Greyscale


With regards to [Claim 4] (Currently Amended) Hirata as modified disclose(s):

Hirata as modified does not disclose(s):
wherein a distance between the slit portion closest to the reflector surface among the slit portions and the reflector surface is 1/4 or less of a wavelength in vacuum of an electromagnetic wave emitted by an antenna.  
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art  to have configured a distance between the slit portion (171/173)  of Bezema closest to a reflector surface and the reflector surface being 1/4 or less of a wavelength in vacuum of an electromagnetic wave emitted by an antenna, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

With regards to [Claim 6] (Currently Amended) Hirata as modified disclose(s):
Claim 1
Hirata further disclose(s):
A wireless communication device (see fig 8), comprising: 
the heat-dissipation mechanism according to claim 1; 
one or more antennas (4; [0057]) disposed on the reflector surface (31); and 
a transceiver circuit (22; see [007] for signals being transmitted and received that involves a transceiver) that is connected to the reflector plate (see 5 connected to 31 in fig 3) and transmits and receives a wireless signal through the antenna [0007].  

With regards to [Claim 7] (Original) Hirata as modified disclose(s):
The wireless communication device according to claim 6,
Hirata further disclose(s):
further comprising: 


With regards to [Claim 8] (Original) Hirata disclose(s):
The wireless communication device according to claim 7, 
Hirata further disclose(s):
wherein the radome (14, 13; fig 6) includes a frequency selective sheet in which conductor portions are arranged regularly (see [0062, 0070] for 13 being a metal/conductor and interacting radiation of the antenna).  

With regards to [Claim 9] (Currently Amended) Hirata as modified disclose(s):
The wireless communication device according to claim 6 
Hirata further disclose(s):
wherein the antenna is standing in a direction orthogonal to the reflector surface (see 12 in fig 6 being orthogonal to the bottom surface where the reflector surface 31 is located).  

With regards to [Claim 10] (Original) Hirata as modified disclose(s):
The wireless communication device according to claim 9, 
Hirata further disclose(s):
wherein the antenna includes: 
a first element array (see multiple 4 in fig 3; see each 4 having two dipoles in fig 6; [0059-0060]) composed of a plurality of first antenna elements extending in a first direction (see one dipole formed by 11a, 11b in first direction in fig 6); and 
a second element array (see multiple 4 in fig 3; see each 4 having two dipoles in fig 6; [0059-0060])  composed of a plurality of second antenna elements extending in a second 
a plurality of the first element arrays are arranged at intervals in the second direction and a plurality of the second element arrays are arranged at intervals in the first direction (see 4 located between intervals in fig 3).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 20180219277 A1) in view of Bezama (US 20060002088 A1) as applied to claim 1 above, and further in view of McBain (US 20070258216)

With regards to [Claim 5] (Currently Amended) Hirata as modified disclose(s):
The heat-dissipation mechanism according to claim 1, 
Hirata as modified does not disclose(s):
wherein the conductor fin includes a plurality of conductor layers, and the conductor layers are connected by a conductor via.  
McBain teaches
wherein the conductor fin (116, 128, 130; fig 6) includes a plurality of conductor layers (116, 128, 130; fig 6), and the conductor layers are connected by a conductor via (132; [0069]).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the heat-dissipation mechanism of modified Hirata by implementing the conductor fin includes a plurality of conductor layers, and the conductor layers are connected by a conductor via as disclosed by McBain in order to increase heat dissipation reliability as taught/suggested by McBain ([0066]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844